Title: To James Madison from Edward Thornton, 13 August 1803
From: Thornton, Edward
To: Madison, James


Sir,
Philadelphia 13th August 1803
I have the honour of transmitting to you the copy of a letter, which His Majesty’s Consul at Norfolk has received from Captain Douglas relative to the affair of the French Ship Anne of Bordeaux, and I lay it before you without extenuation, because although he expresses himself with some warmth on the improper language made use of by the French Consul at Norfolk, and which neither the occasion nor the circumstances justified, I am persuaded, that the sentiments of respect which he professes to entertain for the government of the United States are equally genuine and sincere, as they are conveyed with the same unaffected warmth of language.
I do not pretend, Sir, to defend the irregularity of sending a boat to examine a foreign vessel lying within the territorial protection of the United States, although I must own that it may be in a certain degree excused by the perfect freedom from any intention of offering disrespect either to the American or French Governments. And although it may admit of considerable palliation—on the one hand from the misconstruction it discovers of the general instructions given to His Majesty’s Officers, which certainly were not meant to be applied to the cases of foreign vessels within the territory of another foreign Sovereign; and on the other hand from the usage generally allowed between maritime nations (which Captain Douglas alludes to) of mutually enquiring after and surrendering deserters from each other’s service.
I hope the President will have the goodness to see in the candour of Captain Douglas’s explanation a pledge, that no future occasion will be furnished of re-iterating the same complaint. I have the honour to be with perfect truth and respect, Sir, Your most obedient humble servant,
Edwd Thornton
 

   
   RC and enclosure (DNA: RG 59, NFL, Great Britain, vol. 2); Tr, two copies (PRO: Foreign Office, ser. 5, 38:260–61, 262–63). RC docketed by Wagner as received 17 Aug. For enclosure, see n. 1.



   
   The enclosure is a copy of John Erskine Douglas to John Hamilton, 15 June 1803 (6 pp.; docketed by Wagner), justifying the former’s conduct in searching the French ship Anne for British deserters.


